—Order, Supreme Court, New York County (Edward Lehner, J.), entered March 27, 1998, which granted defendant restaurant’s motion for summary judgment dismissing plaintiff patron’s complaint, unanimously affirmed, without costs.
Plaintiff sustained permanent injuries from glass shards propelled when a glass picture frame leaning against a wall in defendant’s restaurant was shattered by a firecracker thrown into the restaurant by an unknown person. Plaintiff’s theory of liability is that defendant failed to exercise reasonable care in leaning the picture frame against the wall.
Dismissal of the action should be affirmed because the injuries sustained cannot be held to have been proximately caused by the foregoing, but rather by reason of the unforeseeable act of the throwing of a firecracker, which defendant had no reason to anticipate. Concur — Ellerin, J. P., Wallach, Mazzarelli and Andrias, JJ.